Order unanimously affirmed without costs. Memorandum: Defendants moved for summary judgment dismissing the complaint in this action for wrongful death and conscious pain and suffering which arises from an accident that occurred on Seneca Lake when a boat in which decedent was a passenger struck Lighthouse Pier. Supreme Court properly granted the motion for summary judgment. The record reveals that the accident occurred during the course of navigation of Seneca Lake, a part of the State’s canal system. Defendants did not own, maintain or in any way control the pier. The State is immune from suit for damages resulting from the navigation of its canals (see, Canal Law § 120; Locke v State of New York, *989140 NY 480; Zorn v State of New York, 45 App Div 163; Barrett v State of New York, 139 Mise 2d 42). That immunity extends to the State’s subdivisions as well (see, Bernardine v City of New York, 294 NY 361; Sharapata v Town of Islip, 82 AD2d 350, 357, affd 56 NY2d 332), and is not affected by the enactment of section 8 of the Court of Claims Act (Naramore v State of New York, 285 NY 80). (Appeal from order of Supreme Court, Ontario County, Contiguglia, J. — summary judgment.) Present — Dillon, P. J., Callahan, Doerr, Denman and Lowery, JJ.